Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the temperature in the room to the system controller” renders the claim indefinite because it is unclear which room “the room” refers to.
Regarding claim 4, “a second temperature comparator” renders the claim indefinite because there is no antecedence for a “first temperature comparator” and it is unclear if such a first comparator is implied or if the claimed second comparator is the first instance of a comparator.
Any claims depending from claim 1 are indefinite by virtue of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (JP2011127845A) in view of Nakagawa (JP2017116113A), further in view of Nelson (US3567115).
Regarding claim 1, Tamura teaches an air conditioning system, comprising:
an air conditioner which is installed in an air conditioning room and conditions air in the air conditioning room (Figure 1, 1);
a plurality of fans which are installed for a plurality of rooms in one to one correspondence and deliver the air in the air conditioning room into the plurality of rooms, the plurality of rooms being independent of the air conditioning room (Figure 1, fans 10a);
a system controller which controls the air conditioner and the plurality of delivery fans (Page 3, last paragraph of the provided translation. The system is controlled to meet a setpoint in the air conditioning room and the fans are controlled to meet setpoints in the individual rooms, also see Table 1);
a room temperature obtainer in each of the plurality of rooms which transmits the temperature in the room to the system controller (Page 3, last paragraph of the provided translation. The system is controlled to meet a setpoint in the air conditioning room and the fans are controlled to meet setpoints in the individual rooms);
an air conditioning room temperature obtainer which obtains a temperature in the air conditioning room and transmits the temperature in the air conditioning room to the system controller (Page 3, last paragraph of the provided translation. The system is controlled to meet a setpoint in the air conditioning room and the fans are controlled to meet setpoints in the individual rooms, also see Table 1);
the system controller includes
a room target temperature obtainer which obtains a plurality of room target temperatures set for the plurality of rooms in one to one correspondence (Page 3, last paragraph of the provided translation. The system is controlled to meet a setpoint in the air conditioning room and the fans are controlled to meet setpoints in the individual rooms, also see Table 1);
an air conditioning room temperature controller which controls the temperature in the air conditioning room by causing the air conditioning room to have a temperature lower than or equal to a lowest one of the plurality of target temperatures when the air conditioner operates in a cooling mode (Page 3, last paragraph of the provided translation. The system is controlled to meet a setpoint in the air conditioning room and the fans are controlled to meet setpoints in the individual rooms, also see Table 1. Air conditioning room is set to 23 whereas the target in the rooms is 25);
a ventilation airflow determiner which determines a ventilation airflow of each of the plurality of delivery fans on the basis of a corresponding one of the plurality of room target temperatures obtained by the room target temperature obtainer and the temperature in a corresponding one of the plurality of rooms obtained by the room temperature sensor (Page 3, last paragraph of the provided translation. The system is controlled to meet a setpoint in the air conditioning room and the fans are controlled to meet setpoints in the individual rooms); and
a fan airflow controller which controls the ventilation airflow of each of the plurality of delivery fans according to the ventilation airflow determined by the airflow determiner (Page 3, first paragraph, Page 3, last paragraph of the provided translation. The system is controlled to meet a setpoint in the air conditioning room and the fans are controlled to meet setpoints in the individual rooms).
Tamura does not teach wherein the room temperature obtainer and the air conditioning room temperature obtainer are sensors per se, wherein the air conditioning room has a temperature higher than to a highest one of the plurality of target temperatures during heating, or where the fan airflow is based on the temperature in the air conditioning room.
However, Nakagawa discloses wherein obtaining the temperatures of the individual rooms and of the air conditioner room is done via sensors per se (¶64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize sensors for obtaining the temperatures in Tamura in order to provide a cost effective, well known solution for obtaining the necessary temperatures for the system controller to operate the system as required.
Additionally, Nelson discloses that the supply temperature from the central air conditioning plant should be such that the highest heating or cooling load of a plurality of zones can be met and that airflow into zones with setpoints below (heating) or above (cooling) the zone of greatest need should have their airflow compensated appropriately (col. 3, 17-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to cause the air conditioning room to, in order to provide efficient heating, have a temperature higher than or equal to a highest one of a plurality of target temperatures in the individual rooms while in a heating mode and to include the temperature in the air conditioning room in the determination of fan airflow variation in order to properly vary airflow into each individual room to match the heat load, as taught by Nelson.
Regarding claim 9, Tamura as modified teaches all of the limitations of claim 1, wherein each of the plurality of delivery fans includes
A constant airflow control function part which maintains the ventilation airflow at a preset constant level, and the fan airflow controller sets the ventilation airflow of each of the plurality of delivery fans (Page 2, last paragraph to page 3, first and second paragraphs. Each airflow is set and any running interval before changing can be considered the preset constant level).
Regarding claim 10, Tamura as modified teaches all of the limitations of claim 1, further comprising:
An exhaust fan which draws air from each of the plurality of rooms and exhausts the air outside of the plurality of rooms (Figure 1, 20a); and
An air supply fan which draws air from the outside of the plurality of rooms and supplies air into the air conditioning room (Figure 1, 1, 2, and 3rd to last paragraph of page 2).
Regarding claim 11, Tamura as modified teaches all of the limitations of the air conditioning system controller per claim 11 because the same controller and control functions are those of the air conditioning system in claim 1. See rejection of claim 1.
Allowable Subject Matter
Claim 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
While the prior art establishes the general aspects of the claimed invention, the comparators of claims 2 and 4 are not convincingly found within the prior art such that a prima facie case of obviousness is established. Nelson discloses the modulation of airflow based on the heat load of each zone, but does not explicitly state how the heat load is calculated and therefore the gap between Tamura, Nelson, and the claimed invention is left without nexus. Temperature differentials may be utilized for heat loads as claimed in claim 2, but one of ordinary skill in the art is aware that heat load typically encompasses more than a temperature differential, often including other factors such as solar heating, building insulation, etc. Therefore, it wouldn’t be immediately obvious to one of ordinary skill in the art to simply utilize temperature differentials as the heat load calculation described in Nelson. Per claim 4, multiple differentials are calculated and compared to each other after a certain period of time. Such specificity is not found in the closest prior art of record and therefore a prima facie case cannot be established because this is not routine practice to one of ordinary skill in the art. Similarly, the closest prior art of record does not indicate the summation of claim 7 as being prima facie obvious to one of ordinary skill in the art.
Generally, all aspects of the claimed invention must not only be present in the prior art, but be reasonably combinable in such a way to arrive at the claimed invention. In the instant case, reasonable combinations and each and every aspect of the claimed invention were not arrived at per claims 2-8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHYLER S SANKS/     Examiner, Art Unit 3763